Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 08/06/20 via a preliminary amendment, which is acknowledged and considered by the examiner.
Claims 1-14 are under examination.
Claims 1, 3, 7-9 & 12-14 are amended.

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
6.	   The information disclosure statement (IDS) submitted on 02/03/20, 07/14/20, 10/26/20 & 06/07/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
7.	The drawings filed on 12/03/20 are accepted by the examiner.


Specification
8.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the title to “METHOD AND DEVICE FOR PERFORMING COMMUNICATION WITH A PARENT NODE OR CHILD NODE BASED ON A FIRST AND A SECOND ALLOCATION INFORMATION”

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


10.	Claims 1-3 & 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE et al. (hereinafter referred as ZTE) NPL document, “Overview of physical layer enhancements for IAB” Korean, 21-25 May 2018 (as disclosed in the IDS), in view ZTE et al. (hereinafter referred as ZTE2), NPL Document, “Discussion on IAB node initial access process” Korea, MAY 21-25 2018 (as disclosed in the Ids).
		Regarding claims 1 & 13: ZTE discloses a node/a method (See FIG. 3; IAB node), comprising: 
		a transceiver transmitting and receiving a radio signal; and 
		a processor operating in conjunction with the transceiver (See FIG. 3; a node is equipped with a transceiver and a processor), 
		wherein the processor is configured to: 
		receive first allocation information related to communication with a parent node (corresponds to IAB donor) and second allocation information related to communication with a child node (corresponds to access UE) (Figs 3-5 & Pages 4-5; the IAB node received resource configuration for the backhaul and the access link, subframes X and Y) ; and 
		perform communication with the parent node or communication with the child node based on the first and the second allocation information 
		wherein, based on the second allocation information informing a specific resource as a hard resource among the hard resource, a soft resource and an unavailable resource, the specific resource is used for communication with the child node irrespective of the first allocation information (See FIGs 4-5 & Pages 4-5; the IAB node received resource configuration for the backhaul and the access link, subframes X and Y, wherein subframes X and Y comprises downlink + uplink resource).
		ZTE discloses the IAB node received resource configuration for the backhaul and the access link, subframes X and Y, wherein subframes X and Y comprises downlink + uplink + flexible resource (See FIGs 4-5 & Pages 4-5), but does not explicitly discloses perform communication with the parent node or communication with the child node based on the first and the second allocation information.
		However, ZTE2 from the same field of endeavor discloses perform communication with the parent node or communication with the child node based on the first and the second allocation information (See FIG. 1 & Page 2; the IAB node receives SS/PBCH and select a target node to connect to selected node and exchange information to start implementing as a gNB).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include perform communication with the parent node or communication with the child node based on the first and the second allocation information as taught by ZTE2 in (See Section 2; lines 1-2).
Regarding claim 2: The combination of ZTE and ZTE2 disclose a method.
Furthermore, ZTE discloses a method, wherein the first allocation information informs of resource type of the specific resource as one of downlink, uplink, and flexible (See FIG. 1 & section 2; downlink (DB) and uplink (UB)).
Regarding claim 3: The combination of ZTE and ZTE2 disclose a method.
Furthermore, ZTE discloses a method, wherein the second allocation information informs of resource type of the specific resource as one of hard downlink, soft downlink, hard uplink, soft uplink, hard flexible, soft flexible, and unavailable (See FIG. 1 & section 2; the backhaul link and access link for a IAB node wherein DB refers to downlink and UB refers to uplink).
Regarding claim 8: The combination of ZTE and ZTE2 disclose a method.
Furthermore, ZTE discloses a method, wherein, based on the second allocation information informing of a resource as soft downlink, soft uplink, or soft flexible, and based on the resource being allocated to the node according to the first allocation information, the resource is regarded as being used for communication with the parent node (See FIG. 1 & section 2; downlink (DB) and uplink (UB)).
Regarding claim 9: The combination of ZTE and ZTE2 disclose a method.
Furthermore, ZTE discloses a method, wherein, based on the second allocation information informing of a resource as soft downlink, soft uplink, or soft flexible, and based on the resource being not allocated to the node according to the first allocation information, the resource is (See FIG. 3 & Pages 2-3; flexibility for resource allocation among different links).
Regarding claim 10: The combination of ZTE and ZTE2 disclose a method.
Furthermore, ZTE discloses a method, wherein the first and the second allocation information are received from the parent node (See FIG. 3; IAB node receive the configurations information from the IAB donor (Parent node) and Access UE (child node)).
Regarding claim 11: The combination of ZTE and ZTE2 disclose a method.
Furthermore, ZTE discloses a method, wherein the child node is a UE connected to the node (See FIG. 3; the access UE is directly connected with the IAB node as shown in the figure).
Regarding claim 12: The combination of ZTE and ZTE2 disclose a method.
Furthermore, ZTE discloses a method, wherein, based on the second allocation information informing a resource as soft downlink, soft uplink, or soft flexible, based on no particular explicit or implicit indication about availability of the resource for communication with the child node being provided, the resource is used for communication with the parent node (See FIG. 3 & Pages 2-3; flexibility for resource allocation among different links).
Regarding claim 14: ZTE discloses a method for operating a parent node in a wireless communication system, the method comprising: 
transmitting first allocation information related to communication with a node and second allocation information related to communication between the node and a child node of the node (Figs 4-5 & Pages 4-5; The UE received resource configuration for the backhaul and the access link, subframes X and Y from IAB node); and wherein, based on the specific resource being indicated by the second allocation information as a hard resource among the hard resource, a soft resource and an unavailable resource, the specific resource is used for communication between the (See FIGs 4-5 & Pages 4-5; the IAB node received resource configuration for the backhaul and the access link, subframes X and Y, wherein subframes X and Y comprises downlink + uplink resource).
		ZTE discloses the IAB node received resource configuration for the backhaul and the access link, subframes X and Y, wherein subframes X and Y comprises downlink + uplink + flexible resource (See FIGs 4-5 & Pages 4-5), but does not explicitly discloses performing communication with the node based on the first and the second allocation information.
		However, ZTE2 from the same field of endeavor discloses performing communication with the node based on the first and the second allocation information (See FIG. 1 & Page 2; the IAB node receives SS/PBCH and select a target node to connect to selected node and exchange information to start implementing as a gNB).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include performing communication with the node based on the first and the second allocation information as taught by ZTE2 in the system of ZTE to implement the IAB node to act as a normal UE to search and select a neighbor base station (See Section 2; lines 1-2).


Allowable Subject Matter
11.	Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
12.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Hampel et al. 2020/0100124 A1 (Title: Relay nodes with multi-connected cellular backhaul) (See abstract, Para. 0004-0005 & 0011-0012).
	B.	Novlan et al. 2019/0349079 A1 (Title: Resource coordination for integrated access and backhaul) (See FIG. 3, abstract & 0112).
	C.	Abedini et al. 2019/0110268 A1 (Title: Timing and frame structure in an integrated access backhaul (LAB) network) (See abstract, Para. 0013, 0038, 0055 & 0057).
	
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469